JUVENILE COURT PROCEDURAL RULES COMMITTEE
                               FINAL REPORT1

    AMENDMENT OF Pa.R.J.C.P. 120, 127, 140, 160, 166, 182, 185, 187, 190, 191, 192,
     243, 512, 800, 1120, 1127, 1154, 1166, 1182, 1185, 1187, 1190, 1191, 1243, 1342,
                            1512, 1608, 1610, 1635, and 1800

     On April 6, 2017, the Court amended the Rules of Juvenile Court Procedure to
change the term “master” to “juvenile court hearing officer.”

        The term “master” was incorporated into the Rules from the Juvenile Act. See
42 Pa.C.S. § 6301 et seq. The continued use of the term “master” had been rejected
by several judicial districts because it was considered archaic, subject to
misperception, and inconsistent with the use of “hearing officer” in other proceedings.
Accordingly, in some judicial districts the title of “master” had been updated to “hearing
officer,” which more accurately reflects the authority to preside over delinquency and
dependency matters. The Committee deliberated on the merits of this local practice
and agreed that “master” should be updated to the more modern phrase of “hearing
officer” within the Rules of Juvenile Court Procedure.

       A proposal was published for public comment in the Pennsylvania Bulletin at 42
Pa.B 5480 (August 25, 2012) to replace “master” with “hearing officer.” In response to a
comment and to differentiate among the different types of hearing officers in other
proceedings, a post-publication modification to the proposal expanded the title from
“hearing officer” to “juvenile court hearing officer.”




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.